Title: To James Madison from Josiah Meigs, 5 July 1815
From: Meigs, Josiah
To: Madison, James


                    
                        
                            Sir
                        
                        General Land Office 5th. July 1815
                    
                    I have the honor to enclose an extract from a confidential letter received this day from the Register of the Land Office at Canton, (Mr Reasin Beall) perhaps the substance of the letter may be usefull to the Commissioners appointed to treat with the Indians at Detroit. Most respectfully I am Sir your obedt. Servt
                    
                        
                            Josiah Meigs
                        
                    
                